Cooper, Judge.
This court having entered a judgment in the above-styled case at 195 Ga. App. 92 (392 SE2d 274) (1990) vacating the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court in Felton Pearson Co. v. Nelson, 260 Ga. 513 (397 SE2d 431) (1990), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court. The judgment of the trial court is affirmed.

Judgment affirmed.


Banke, P. J., and Birdsong, P. J., concur.